Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.

Response to Amendment
	Upon consideration of the amended claims, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn. However, newly-presented Claim 11 raises several issues, which will be discussed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fin or fins recited in Claim 11 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claim 11 is objected to because of the following informalities:  the preamble of the claim should be amended to “The refurbished lifter bar according to claim 1,” as the refurbished lifter bar has already been positively recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the limitation “a fin or fins which protrude from the reinforced surface inside to the wearing surface.” Per Claim 1, from which Claim 11 depends, the wearing surface comprises the reinforced surface, i.e. the reinforced surface is a part of the wearing surface. It is not clear from the claim how the fin(s) are meant to protrude from one surface to another when the two surfaces are seemingly coincident. The specification merely reiterates the claim language and does not expand upon it, and the drawings do not show the fin(s); therefore, the written description requirement has not been met for Claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claim 11, the scope of the limitation “a fin or fins which protrude from the reinforced surface inside to the wearing surface” is unclear. Claim 1, from which Claim 11 depends, recites that the wearing surface comprises the reinforced surface, i.e. the reinforced surface is a part of the wearing surface, and does not provide any definitive structure for the reinforced surface. Thus it is not clear from the claim how the fin(s) are meant to protrude from one surface to another when the two surfaces are seemingly coincident. For examination purposes this limitation will be interpreted as any fin or fin-like structure that protrudes into the interior of the lifter bar from the reinforced surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timm et al., hereinafter Timm (US 2011/0073694).
Regarding Claim 1, Timm discloses (Figures 2 and 5) a refurbished lifter bar (mill liner element 10 with elongated elastomer liner member 20) for use in a grinding mill ([0003] lines 1-

    PNG
    media_image1.png
    373
    585
    media_image1.png
    Greyscale

Timm Annotated Figure 2
Regarding Claim 6, Timm discloses (Figure 2) the refurbished lifter bar (mill liner element 10 with elongated elastomer liner element 20) comprises a contact surface (see Annotated Figure 2 above) through which the base member and the new wearing surface are bonded together to form the refurbished lifter bar.
Regarding Claim 8, Timm discloses (Figure 5) that the base member (see Annotated Figure 2 above) comprises a rail or profile (backing plate member 24) that connects the refurbished lifter bar to the grinding mill ([0041] lines 7-9; backing plate member 24 acts as an anchor for fastening apparatus 54, thereby connecting the lifter bar to grinding mill shell 50).
Regarding Claim 11, Timm discloses (Figure 2) that the reinforced surface comprises a fin or fins (inserts 26) which protrude from the reinforced surface inside to the wearing surface ([0032] lines 1-4; inserts 26 extend from the outer surface of the elongated elastomer liner member 20, which is reinforced as discussed with relation to Claim 1 above, through the interior of the liner member, thus meeting the limitation of the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Timm as applied to Claim 1 above, and further in view of Rycerski et al., hereinafter Rycerski (FR 2615412). For text citations of Rycerski, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 12/23/2021.
Regarding Claims 4 and 5, Timm not disclose that the polyurethane comprises additives. Rycerski teaches (Figure 2) a lifter bar for a grinding mill ([0004] lines 33-34) comprising a wearing surface (resin base 1), wherein the wearing surface comprises polyurethane ([0006] line 166), the polyurethane comprises additives ([0004] lines 69-70), and the additives include metal particles (resistant metal particles 6). Including additives in the form of metal particles in the polyurethane helps to stiffen the wearing surface and reduce wear ([0006] lines 158-162). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refurbished lifter bar disclosed by Timm such that the polyurethane comprises additives, wherein the additives include metal particles, as taught by Rycerski, in order to stiffen the new wearing surface and improve the wear resistance or carbide, so only one of these three materials is required to meet the limitation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Timm as applied to Claim 1 above, and further in view of Dehlen (US 4,446,192).
Regarding Claim 7, Timm does not disclose that the base member comprises a worn lifter bar, a part of a worn lifter bar, or a lifter bar having a different form than the predetermined form. Dehlen teaches (Figures 1 and 2) a refurbished lifter bar for use in a grinding mill (column 1 lines 49-51), the refurbished lifter bar having a predetermined form (indicated by casting mould 10) and comprising: a base member (worn lifter 11) and a new wearing surface (binder layer 13 and prefabricated wear-resistant rubber body 12), wherein the new wearing surface is formed of polyurethane (column 1 lines 52-53) by moulding to the base member to form the refurbished lifter bar having the predetermined form (column 3 lines 1-14 describes the moulding process), wherein the base member comprises a worn lifter bar or a part of a worn lifter bar (worn lifter 11), or a lifter bar having a different form than the predetermined form (prefabricated wear-resistant rubber bodies 17/18; column 3 lines 15-28 describes the moulding process for this embodiment). The purpose of using a worn lifter bar or a lifter bar having a different form than the predetermined form is to reduce waste (column 1 lines 15-21) and to easily manufacture a new lifter bar that has the same properties as the constituent components (column 1 lines 44-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refurbished lifter bar disclosed by Timm such that the base member comprises a worn lifter bar or a part of a worn lifter bar or a lifter bar having a different form than the predetermined .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Timm as applied to Claim 8 above, and further in view of Dopson (US 4,664,324).
Regarding Claim 9, Timm does not disclose that the rail or profile is made from aluminum, but does state that any suitable material may be used ([0031] lines 16-17). Dopson teaches (Figure 1) a grinding mill liner plate, wherein the attachment means (longitudinal bracket 16) between the liner plate and the grinding mill is made from aluminum (column 4 lines 67-68). Because it is known in the art that aluminum is a suitable material for connecting internal components of a grinding mill to the grinding mill body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the refurbished lifter bar disclosed by Timm using aluminum for the rail or profile, based on the teaching of Dopson.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lejonklou (US 5,431, 351) discloses a lifter bar for a grinding mill comprising a base member and an elastomeric wearing surface, wherein the elastomeric wearing surface is reinforced by a wear body.
Eriksson et al. (US 4,848,681) discloses an elastomeric lifter bar for a grinding mill comprising a reinforced surface and projections that protrude from the reinforced surface into the body portion of the elastomeric lifter bar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725